Case: 21-11143      Document: 00516473405          Page: 1   Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 15, 2022
                                    No. 21-11143
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Candido Gomez-Santacruz,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:20-CR-522


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Candido Gomez-Santacruz appeals the ten-year sentence he received
   for his illegal reentry into the country. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11143     Document: 00516473405           Page: 2   Date Filed: 09/15/2022




                                    No. 21-11143


                                         I.
          On September 20, 2020, Candido Gomez-Santacruz (“Gomez”) was
   arrested by the Dallas Police Department for aggravated assault. That same
   day, while he was in custody, Immigration and Customs Enforcement
   discovered that Gomez, a Mexican citizen, was in the United States illegally.
   Gomez was subsequently charged with illegal reentry after removal from the
   United States under 8 U.S.C. sections 1326(a) and (b)(2). Gomez previously
   was removed in 2014 following his release from state prison in Georgia,
   where he had pleaded guilty to sexual battery, burglary, and false
   imprisonment in 2012 (the “2012 Convictions”). On March 30, 2021,
   Gomez pleaded guilty to the illegal reentry offense.
          On November 12, 2021, Gomez appeared before the district court for
   sentencing (the “Sentencing Hearing”). Prior to the Sentencing Hearing,
   the district court had notified the parties that it was considering imposing a
   sentence greater than the range recommended under the sentencing
   guidelines issued by the United States Sentencing Commission (the
   “Guidelines”). Under the illegal reentry statute, Gomez could receive a
   maximum sentence of twenty years of imprisonment, 8 U.S.C. § 1326(b)(2);
   however, the Guidelines recommended a shorter term of imprisonment of
   fifteen to twenty-one months. In his sentencing memorandum, Gomez
   argued that he should receive a prison term within the range recommended
   by the Guidelines. The Government agreed, but contended that the court
   should impose the maximum term within that range, i.e., twenty-one months.
          At the conclusion of the Sentencing Hearing, Gomez was sentenced
   to 120 months of imprisonment, ninety-nine months higher than the
   Guidelines’ recommendation (the “Variance”); three years of supervised
   release; and a $100 mandatory special assessment. As explained during the
   Sentencing Hearing, the district court’s chief concern was the “horrifying”




                                         2
Case: 21-11143      Document: 00516473405           Page: 3   Date Filed: 09/15/2022




                                     No. 21-11143


   facts surrounding Gomez’s 2012 Convictions. According to the arrest report
   that Gomez provided to the district court, the victim was asleep in her
   bedroom on October 29, 2011, but awoke to find Gomez in bed with her. (The
   victim suspected that Gomez had entered through a patio door that she had
   mistakenly left unlocked.) Gomez had pulled the victim’s underwear down
   to her knees and was rubbing the outside of her vagina with his hands while
   kissing her neck. Startled, the victim repeatedly asked Gomez to stop, but he
   refused and grabbed her to prevent her from leaving the bed. The victim was
   eventually able to free herself from Gomez’s grasp, but Gomez blocked the
   apartment’s exit and refused to let her leave. Gomez only left the victim’s
   apartment once she convinced him to go home and get her a cigarette,
   promising to let Gomez back into the apartment upon his return. Instead,
   once Gomez had left, the victim locked him out and called the police.
          After the court announced its sentence, Gomez lodged multiple
   objections. First, he argued that the sentence was “unreasonable” and
   “greater than necessary.” Second, Gomez objected to the court’s
   characterizations of his past offense. When providing its justification for its
   variance from the Guidelines, the court twice incorrectly referred to
   Gomez’s sexual battery offense as rape and once as a sexual assault. Third,
   Gomez asserted that the court might have considered facts that were
   unreliable. Specifically, before handing down its sentence, the court stated
   that it was “disturbing to have an allegation that [Gomez] pulled a gun on
   somebody” and Gomez “got arrested for that, so [the police] believe there
   was probable cause.” These statements referred to the unrelated, pending
   aggravated assault arrest. At the same time, however, the court did
   acknowledge that Gomez had not been convicted for that crime and that it
   did not need to consider the facts behind the arrest to arrive at its sentence.
          The court responded to Gomez’s latter two objections. To Gomez’s
   second objection, the court expressed that “[w]hether it was rape or sexual



                                          3
Case: 21-11143        Document: 00516473405             Page: 4      Date Filed: 09/15/2022




                                         No. 21-11143


   battery does not change my assessment of it, when looking at the facts.” And
   in response to the third objection, the court clarified that the aggravated
   assault arrest did not influence its sentence because the case had not been
   “filed” 1 and Gomez had not been convicted.
             The court provided other reasons for the Variance as well. Earlier
   during the Sentencing Hearing, Gomez had apologized for reentering the
   country, explaining that he had only done so for his four children. The court
   expressed concern that, because his wife and children were located in the
   United States, Gomez was likely to “come right back,” noting that he
   previously had done so within a year of being removed. According to the
   court, Gomez’s behavior—particularly the illegal reentry and sexual battery
   offenses—demonstrated “a lack of respect for the American legal system and
   its justice,” which made Gomez a “threat to all American citizens, and those
   who are not citizens, in this country.” Therefore, the court determined that,
   in addition to serving as a just punishment, this sentence would effectively
   deter Gomez from making future attempts to illegally reenter the United
   States.
             At the conclusion of the Sentencing Hearing, the court summarized
   its reasoning for applying the Variance to Gomez’s sentence, albeit using a
   regrettable choice of words:
             And so I understand that the Sentencing Guidelines are at 15 to
             21 months, but I don’t think that’s sufficient time to protect
             the community or to reflect the seriousness of this crime. This
             is not a man who’s running back over the border to roof our



             1
            At the time of Gomez’s illegal reentry sentencing, the aggravated assault charge
   remained pending, but the prosecution had not obtained or filed an indictment regarding
   the matter.




                                              4
Case: 21-11143      Document: 00516473405            Page: 5    Date Filed: 09/15/2022




                                      No. 21-11143


          house. This is not a man who is running back over the border
          to do lawn work. This is somebody who’s a bad guy, who’s
          been convicted of sexual battery. And I understand he argues
          all the reasons . . . why he pled guilty. But in my eyes, he’s a
          sexual batterer. He keeps coming. Four years didn’t stop him.
          Maybe ten will.
          On appeal, Gomez challenges the Variance imposed by the district
   court as substantively unreasonable. According to Gomez, the Variance is a
   product of clear error that infected the district court’s balancing of the factors
   it is required to consider during sentencing.
                                           II.
          We review a sentence’s substantive reasonableness for an abuse of
   discretion. United States v. Khan, 997 F.3d 242, 247 (5th Cir. 2021), cert.
   denied, 142 S. Ct. 1153 (2022). “A district court abuses its discretion if it bases
   its decision on an error of law or a clearly erroneous assessment of the
   evidence.” United States v. Teuschler, 689 F.3d 397, 399 (5th Cir. 2012)
   (internal quotations omitted). While a court’s interpretation of the law,
   including the Guidelines, is an issue that we review de novo, id., its findings of
   fact are reviewed only for clear error, United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008). Accordingly, factual findings must merely be
   “plausible.” Id. at 764. Under the plausibility standard, a court’s factual
   findings are clearly erroneous, if, when viewing the record as a whole, “this
   court is left with the definite and firm conviction that a mistake has been
   committed.” Khan, 997 F.3d at 247 (internal quotations omitted).
          A court is required to “impose a sentence sufficient, but not greater
   than necessary, to comply with the purposes set forth in” 18 U.S.C. section
   3553(a)(2). 18 U.S.C. § 3553(a). For a sentence to be substantively
   reasonable, a court must consider all of the seven sentencing factors listed in




                                           5
Case: 21-11143      Document: 00516473405          Page: 6   Date Filed: 09/15/2022




                                    No. 21-11143


   18 U.S.C. section 3553(a). Khan, 997 F.3d at 247. In doing so, a court “must
   make an individualized assessment based on the facts presented.” Gall v.
   United States, 552 U.S. 38, 50 (2007). A court is afforded considerable
   latitude in deciding that the Guidelines do not appropriately weigh the
   sentencing factors in its particular assessment and may deviate from the
   Guidelines’ recommendation accordingly. United States v. Williams, 517 F.3d
   801, 809 (5th Cir. 2008). Thus, a court that chooses to eschew a Guidelines
   recommendation need not justify its decision based on “‘extraordinary’
   circumstances.” Gall, 552 U.S. at 47. Instead, the court must “more
   thoroughly articulate its reasons” than it otherwise would; those reasons
   should be “fact-specific and consistent with the sentencing factors
   enumerated in” section 3553(a). United States v. Hebert, 813 F.3d 551, 562
   (5th Cir. 2015) (internal quotations omitted). “The farther a sentence varies
   from the applicable Guideline sentence, the more compelling the justification
   based on factors in section 3553(a) must be.” United States v. Smith, 440 F.3d
   704, 707 (5th Cir. 2006) (internal quotations omitted). A court imposing a
   sentence outside of the Guidelines has failed to adequately account for
   section 3553(a)’s sentencing factors if it “(1) does not account for a factor
   that should have received significant weight, (2) gives significant weight to
   an irrelevant or improper factor, or (3) represents a clear error of judgment
   in balancing the sentencing factors.” United States v. Nguyen, 854 F.3d 276,
   283 (5th Cir. 2017) (internal quotations omitted).
          It is not enough for this court to decide that it “might reasonably have
   concluded that a different sentence was appropriate.” Gall, 552 U.S. at 51.
   Rather, we “must give due deference to the district court’s decision that the
   [section] 3553(a) factors, on a whole, justify the extent of the variance.” Id.
   Therefore, “[e]ven a significant variance from the Guidelines does not
   constitute an abuse of discretion if it is commensurate with the
   individualized, case-specific reasons provided by the district court.” United




                                         6
Case: 21-11143       Document: 00516473405         Page: 7   Date Filed: 09/15/2022




                                    No. 21-11143


   States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015) (internal quotations
   omitted).
          Gomez raises two issues on appeal, both of which challenge how the
   district court balanced section 3553(a)’s sentencing factors. First, Gomez
   asserts that the court unduly weighed the factual findings it made relating to
   the 2012 Convictions. Second, Gomez contends that the court placed too
   much emphasis on the sentencing factors involving deterrence and
   incapacitation.
                                        A.
          The purposes enumerated in section 3553(a)(2) that a court must
   consider during its sentencing determination include “the need for the
   sentence imposed . . . to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense.” 18
   U.S.C. § 3553(a)(2)(A). “A district court’s determination of the seriousness
   of the offense . . . must be rationally related to the nature of the offense.”
   United States v. Roush, 466 F.3d 380, 390 (5th Cir. 2006). An individual
   convicted of illegal reentry may be (1) imprisoned for up to ten years
   “subsequent to a conviction for commission of three or more misdemeanors
   involving drugs, crimes against the person, or both, or a felony,” or (2)
   imprisoned for up to twenty years “subsequent to a conviction for
   commission of an aggravated felony.” 8 U.S.C. §§ 1326(b)(1)–(2).
          Gomez concedes that his 2012 burglary conviction qualifies as an
   aggravated felony for the purpose of section 1326(b)(2), making him eligible
   for a sentence of up to twenty years imprisonment. Compare 8 U.S.C.
   § 1101(a)(43)(G) (defining “aggravated felony,” in part, as a “burglary
   offense” with a “term of imprisonment at least one year”), with Ga. Code
   Ann. § 16-7-1(a) (West 2011) (requiring minimum one-year sentence for




                                         7
Case: 21-11143        Document: 00516473405              Page: 8       Date Filed: 09/15/2022




                                          No. 21-11143


   burglary). 2 Nevertheless, Gomez contends that the district court
   “irrationally and repeatedly inflated the severity” of his illegal reentry by
   “misinterpreting the nature of his prior sexual-battery conviction.”
           Gomez argues that the district court’s repeated mischaracterization
   of his prior conviction for sexual battery caused it to improperly exaggerate
   the significance of that offense while making its sentencing determination.
   Specifically, Gomez points to multiple occasions during the Sentencing
   Hearing when the court either misidentified his prior offense as a rape or
   sexual assault. Gomez contends that in the State of Georgia, where he was
   convicted, rape is “qualitatively different” than sexual battery, which is
   reflected in the differences between (1) the elements of both offenses, 3 and
   (2) the sentencing regime for each offense 4. Gomez also asserts that the
   district court incorrectly referred to his sexual battery conviction as a




           2
             All references and citations to the Georgia Code reflect the statutes as they were
   written at the time that Gomez committed the offenses leading to the 2012 Convictions.
           3
             In Georgia, “[a] person commits the offense of sexual battery when he or she
   intentionally makes physical contact with the intimate parts of the body of another person
   without the consent of that person.” Ga. Code Ann. § 16-6-22.1(b) (West 2011).
   “Intimate parts” are defined as “the primary genital area, anus, groin, inner thighs, or
   buttocks of a male or female and the breasts of a female.” Id. § 16-6-22.1(a). “A person
   commits the offense of rape,” however, “when there is any penetration of [a female’s] sex
   organ by the male sex organ” “forcibly and against her will.” Id. § 16-6-1(a). “[T]he term
   ‘forcibly’ means acts of physical force, threats of death or physical bodily harm, or mental
   coercion, such as intimidation.” Haynes v. State, 756 S.E.2d 599, 602 (Ga. Ct. App. 2014)
   (quoting State v. Collins, 508 S.E.2d 390, 391 (Ga. 1998)).
           4
            Sexual battery is a “misdemeanor of a high and aggravated nature,” Ga. Code
   Ann. § 16-6-22.1(c) (West 2011), which is punishable for a term of confinement not to
   exceed twelve months, id. § 17-10-4(a). Rape is punishable “by imprisonment for life
   without parole, by imprisonment for life, or by a split sentence that is a term of
   imprisonment for not less than 25 years and not exceeding life imprisonment, followed by
   probation for life.” Id. § 16-6-1(b).




                                                8
Case: 21-11143        Document: 00516473405              Page: 9       Date Filed: 09/15/2022




                                          No. 21-11143


   “violent felony,” arguing that this offense is neither considered a felony nor
   violent under either Georgia or federal law. 5
           The record indicates that the court was driven to its decision based on
   the facts (set forth in the arrest report provided by Gomez) underlying
   Gomez’s 2012 Convictions. Although the court may have imprecisely stated
   the name for one of the crimes for which Gomez was ultimately convicted, it
   accurately recited the facts supporting that conviction. And after being
   corrected by Gomez’s counsel, the court acknowledged its mistake and
   confirmed that its decision to impose the Variance was based on its “looking
   at the facts,” and “[w]hether it was rape or sexual battery d[id] not change
   [its] assessment.”
           The court’s use of the phrase “violent felony” should be similarly
   discounted. Whether Gomez had previously been convicted of a felony did
   not influence the court’s decision to impose the Variance—the underlying
   facts did. Additionally, in light of its reliance on the facts surrounding the
   2012 Convictions rather than the legal classification of those convictions
   themselves, it is apparent that the court used the word “violent” in a general
   sense rather than in the technical, narrower sense sometimes required by law.
   Notwithstanding Gomez’s argument that his prior convictions may not have
   been technically “violent” as defined by law, violence is frequently
   associated with sexual offenses in extrajudicial contexts that do not otherwise
   adhere to his rigid standards. 6


           5
              Alternatively, Gomez argues that the district court may have instead been
   referring to his contemporaneous burglary conviction, but asserts that context supports his
   initial contention that it was citing his conviction for sexual battery. While we agree that
   context supports Gomez’s first inclination, our analysis and decision remain unaltered even
   under his alternative theory.
           6
          See, e.g., What is Sexual Violence, Ctrs. for Disease Control &
   Prevention, https://www.cdc.gov/violenceprevention/sexualviolence/fastfact.html




                                                9
Case: 21-11143        Document: 00516473405               Page: 10       Date Filed: 09/15/2022




                                           No. 21-11143


           Gomez also contends that vacatur is warranted based on our decision
   in United States v. Hoffman, 901 F.3d 523 (5th Cir. 2018). In Hoffman, we
   vacated the sentence of a defendant, Peter Hoffman, who had been convicted
   of nineteen counts of wire fraud, one count of mail fraud, and one count of
   conspiracy to commit mail and wire fraud, all in connection with a large,
   fraudulent, tax-credit scheme. During sentencing, the district court applied
   a significant downward variance, sentencing Hoffman to five years probation,
   even though the Guidelines had recommended fourteen to seventeen years
   of imprisonment. Id. at 536. Calling this disparity “colossal,” neither we, nor
   Hoffman’s counsel, could recall a previous challenge to such a substantial
   downward variance. Id. at 555. In vacating the district court’s sentence, we
   reasoned that probation served as an ineffective deterrent for such a large-
   scale fraud and did not “reflect the serious nature of either this offense or
   economic crimes more generally,” especially considering that Hoffman had
   been sentenced to probation once before. Id. at 557. We also noted the likely
   “significant and unwarranted” disparities between Hoffman’s sentence and
   the sentences of others who “engaged in frauds of similar magnitude who
   receive sentences at least in the ballpark of what the Guidelines recommend”
   and our “distaste for sentencing that reflects different standards of justice
   being applied to white and blue collar criminals.” Id. (internal quotations
   omitted). Although we agreed with the district court that there were “sound



   (last visited Sept. 7, 2022) (“Sexual violence is sexual activity when consent is not obtained
   or freely given.”); Definitions, Sexual Violence Rsch. Initiative,
   https://www.svri.org/research-methods/definitions (last visited Sept. 7, 2022) (defining
   “gender-based violence” to include “acts that inflict physical, mental or sexual harm or
   suffering, threats of such acts, coercion and other deprivations of liberty”); Sexual Violence
   Definitions,      Mich.        State        Univ.         Ctr.        for      Survivors,
   https://centerforsurvivors.msu.edu/education-resources/sexual-violence-educational-
   information/sexual-violence-definitions.html (last visited Sept. 7, 2022) (including
   stalking, sexual coercion, and sexual harassment as forms of sexual violence).




                                                10
Case: 21-11143     Document: 00516473405                Page: 11   Date Filed: 09/15/2022




                                         No. 21-11143


   reasons” for a downward variance, we could not justify affirming the degree
   to which both the quantitative—“from roughly 15 years in prison to zero”—
   and qualitative—custodial to probationary—nature of the sentence differed
   from the norm. Id.
          Gomez argues that in Hoffman we vacated the district court’s
   sentence because it placed an undue emphasis on the actual loss that the
   victim, the State of Louisiana, suffered, which was small in comparison to
   what Hoffman had intended. Id. at 558. But our reasoning in Hoffman belies
   Gomez’s reading. Indeed, in Hoffman, we recognized that “the uncertainty
   about whether Louisiana ultimately suffered any loss” could serve as a valid
   justification for a “substantial” downward variance, but that the district
   court’s variance went too far. Id. at 557. There, the district court did not err
   in its emphasis, but how it accounted for that emphasis. Here, the disparity
   between Gomez’s sentence and the range that the Guidelines recommends
   is not as great as the disparity in Hoffman. And, in this case, the concerns
   regarding deterrence are reversed. Whereas in Hoffman we ruled that the
   district court improperly discounted the deterrent effect of a tougher
   sentence, the district court here expressly stressed the importance of
   deterrence as part of its analysis.
          Despite the blunders in terminology, the record is clear that the
   district court was guided by the facts underlying Gomez’s 2012 Convictions
   rather than formal statutory definitions. Therefore, the court did not
   misinterpret the nature of Gomez’s 2012 Convictions and applied a
   reasonably appropriate weight to his prior transgressions during sentencing.
                                             B.
          Section 3553(a)’s sentencing factors also include “the need for the
   sentence imposed . . . to afford adequate deterrence to criminal conduct”
   and “to protect the public from further crimes of the defendant,” i.e.,




                                              11
Case: 21-11143     Document: 00516473405            Page: 12   Date Filed: 09/15/2022




                                     No. 21-11143


   deterrence and incapacitation. 18 U.S.C. §§ 3553(a)(2)(B), (C). Gomez
   argues that the district court placed too much weight on these factors as well.
          Specifically, Gomez argues that the nature of his current offense of
   illegal reentry differs dramatically from his prior offenses, and that the
   district court failed to account for this distinction. That is, Gomez contends
   that he could have received more than thirty years of imprisonment in the
   aggregate for his 2012 Convictions compared to the maximum of twenty
   years to which he could be sentenced for illegal reentry. He also notes that,
   unlike his prior offenses, his current offense has “no identifiable victim.”
   Gomez further points to the absence of any convictions following his 2015
   illegal reentry. According to Gomez, the district court incorrectly
   characterized him as a recidivist and “threat to all American citizens, and
   those who are not citizens, in this country” at sentencing, citing the district
   court’s unfortunate statements that Gomez “is not a man who’s running
   back over the border to roof our house” and “is not a man who is running
   back over the border to do lawn work.”
          Gomez argues that the district court’s ill-suited words during the
   Sentencing Hearing show that it improperly weighed section 3553(a)’s
   sentencing factors. While we agree that this problematic language lends
   credence to Gomez’s argument, the district court’s reasoning, in toto, does
   not rise to an abuse of discretion.
          In weighing the need for deterrence and incapacitation, the district
   court accounted for multiple facets of Gomez’s criminal history and its
   relation to his life today. Gomez had reentered the country less than a year
   after being deported and completing the sentence for his 2012 Convictions.
   The court also found the facts underlying the 2012 Convictions to be
   “horrifying.” Consequently, the court determined that Gomez’s criminal
   history demonstrated a “lack of respect for the American legal system.” The




                                         12
Case: 21-11143       Document: 00516473405          Page: 13   Date Filed: 09/15/2022




                                     No. 21-11143


   court also considered that Gomez was likely to make another attempt at
   illegal reentry due to his wife and four children being located in the United
   States.
             Gomez cites no authority for the proposition that there is a per se
   ceiling on the length of his current sentence because he is eligible to receive
   less prison time for his illegal reentry offense than for his 2012 Convictions.
   Nor is the lack of an identifiable victim for his most recent offense or the
   dearth of any interim convictions dispositive. At the Sentencing Hearing, the
   court was able to consider additional factors that did not exist when he was
   sentenced in 2012: (1) there was further evidence of Gomez’s disrespect for
   the law, and (2) Gomez’s family’s presence in the United States would likely
   incentivize another illegal reentry attempt absent additional deterrence.
   Therefore, the court’s reasons were sufficient to support the Variance and it
   did not commit an abuse of discretion.
             Gomez’s remaining argument is unavailing. He contends that the
   district court “privileged massive gaps in the record over the Guidelines.”
   Specifically, at the Sentencing Hearing, Gomez asserted that he had been
   having a consensual affair with the victim in his 2012 Convictions and her call
   to the police was the product of a misunderstanding. Gomez made these
   arguments for the first time at the Sentencing Hearing and presented no
   corroborating evidence. The court, skeptical of Gomez’s story, stated that
   his account was “hard to believe.” Gomez does not argue that the court’s
   factual findings here constituted clear error. See Cisneros-Gutierrez, 517 F.3d
   at 764. Instead, he asserts that they somehow show that the court used his
   prior four-year prison term as a “baseline” or “floor” during sentencing. In
   further support of this argument, Gomez points to the court’s statement that
   a ten-year sentence might serve as a more effective deterrent than his prior
   four-year sentence. It was well within the court’s discretion to consider




                                          13
Case: 21-11143     Document: 00516473405           Page: 14   Date Filed: 09/15/2022




                                    No. 21-11143


   whether Gomez’s previous sentence had been an effective deterrent, and,
   having concluded that it had not, ruled accordingly.
                                        III.
          The Variance imposed by the district court is undoubtedly substantial.
   Indeed, some may reasonably disagree as to the necessity of imposing such a
   long sentence. Although we recognize the imperfect nature of the Sentencing
   Hearing, those imperfections do not rise to an abuse of discretion. Therefore,
   “due deference” must be given to the district court’s balancing of the
   sentencing factors in section 3553(a). Gall, 552 U.S. at 51. Thus, for the
   foregoing reasons, the district court’s judgment is AFFIRMED.




                                         14